                   Case 1:18-cr-00336-WHP Document 124 Filed 06/02/20 Page 1 of 1
                      LAW OFFICES OF ELIZABETH                                   M. JOHNSON
                                       ELIZABETH           M. JOHNSON
                                           E MJ OH NS ON L AWNY C @GMAI L .COM




                                                                        June 2, 2020




          ByECF

          Honorable William H. Pauley Ill
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 620
          New York, NY 10007


                   Re:    United States v. Jerylan Marguez-Ortiz, 18 CR 336 (WHP)

             Dear Judge Pauley:

                    On behalf of my client, Jerylan Marquez-Ortiz, I respectfully request that the
             Court enter an Order directing the Government to provide me, as Mr. Marquez-Ortiz'
             counsel, with a copy of his Bureau of Prisons medical records. I spoke yesterday to
             AUSA Kyle Wirshba who agreed to obtain those records, which are highly relevant to
             Mr. Marquez-Ortiz' motion for compassionate release; Mr. Wirshba also agreed to share
             the records with me if the Court ordered him to do so. Mr. Marquez-Ortiz has told me
             that he wants me to be able to review these records as part of my representation of him.

                   Thank you for Your Honor's attention to this request.




             cc:   AUSA Kyle Wirshba (Kyle.Wirshba@usdoj.gov)




500 FIFTH AVENUE
34TH FLOOR
NEW YOR K, NY 10110
212-997-7499
